     Case 2:19-cv-00784-CAS-GJS Document 9 Filed 03/20/19 Page 1 of 2 Page ID #:24




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd, Suite 205
3    Paramount, CA 90273
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    JUAN VEGA HERNANDEZ
6
                     IN THE UNITED STATES DISTRICT COURT
7                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
8

9
     JUAN VEGA HERNANDEZ             ) Case No.: 2:19-cv-784-JPR
10                                   )
                                     ) NOTICE OF SETTLEMENT
11            Plaintiff.             )
                                     )
12       v.                          )
                                     )
13                                   )
     CAPITAL ONE BANK (U.S.A.), N.A. )
14                                   )
                                     )
15            Defendant.             )
                                     )
16

17         NOW COMES Plaintiff, JUAN VEGA HERNANDEZ, through attorneys,
18   WESTGATE LAW, and hereby notifies this Court that a settlement of the present
19   matter has been reached and is in the process of finalizing settlement, which Plaintiff
20   anticipates will be finalized within the next sixty (60) days.
21         Plaintiff therefore respectfully requests this Honorable Court vacate all dates
22   currently scheduled for the present matter.
23

24

25




                                     NOTICE OF SETTLEMENT
                                              -1-
     Case 2:19-cv-00784-CAS-GJS Document 9 Filed 03/20/19 Page 2 of 2 Page ID #:25




1

2
     Date: March 20, 2019                    RESPECTFULLY SUBMITTED,
3

4
                                             By:/s/ Matthew A. Rosenthal
                                                    Matthew A. Rosenthal
5
                                                    Attorney for Plaintiff,
                                                    JUAN VEGA HERNANDEZ
6
                             CERTIFICATE OF SERVICE
7
       I hereby certify that on March 20, 2019, I filed the forgoing document with the
8
     Clerk of the Court using the CM/ECF System. Notice of said filing was served via
9
     e-mail transmission to the following:
10

11
                 Marcos D. Sasso (SBN 228905)
                 sassom@ballardspahr.com
12
                 Ballard Spahr LLP
                 2029 Century Park East, Suite 800
13
                 Los Angeles, CA 90067-2909
                 Telephone: 424.204.4400
14
                 Facsimile: 424.204.4350
                 Attorneys for Defendant,
15
                 CAPITAL ONE BANK (U.S.A.), N.A

16
                                                  By:/s/ Matthew A. Rosenthal
                                                         Matthew A. Rosenthal
17

18

19

20

21

22

23

24

25




                                    NOTICE OF SETTLEMENT
                                             -2-
